Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 2, 17, 18, 19 objected to because of the following informalities:  
Claim 1, 2, 17, 18, 19 recite “stress relieving member” which according to dependent claims 2, 18 and also according to the specification are grooves. The word “member” normally denotes a physical object however a groove is not a physical object because it is the absence of something, not the presence of something, thus dependent claim 2 conflicts with claim 1, similarly dependent claims 18, 19 conflict with claim 17. A more generic term such as “feature” may denote either a physical member or a groove. Appropriate correction is required.
Allowable Subject Matter
Claims 6, 7, 9-13, 15, 16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 20160093685 A1) hereafter referred to as Kwon.

a display region [“flexible display 100 includes at least one active area (i.e., display area)”], and a non-display region [“One or more inactive areas may be provided at the periphery of the active area”] located at a periphery of the display region,
 wherein the non-display region includes a bending region [see Fig. 1 see paragraph 0049 “Multiple parts of the flexible display 100 can be bent along the bend line BL”], 
data signal lines [“Some components in the central portion and the bend portion can be electrically connected via one or more conductive line trace 120 laid across the bend allowance section of the flexible display 100”] are disposed within the bending region, and 
at least one of the data signal lines includes [see metals such as Ti, Al etc see paragraphs 0116-0120] at least one metal layer; 
wherein at least one of the data signal lines includes [see Fig. 9A, 9B see paragraph 0051, 0133 “bend portion includes a bend allowance section, which can be actively curved in a certain bend radius” “bending stress”] at least one stress buffer region, and 
a stress relieving member [see Fig. 10A, 10B see paragraph 0158 “a recessed area and a protruded area are provided in the bend portion of the flexible display 100”]  is disposed within the stress buffer region.
In regard to claim 2 Kwon teaches   wherein the stress relieving member [see Fig. 10A, 10B see paragraph 0158 “a recessed area and a protruded area are provided in the bend portion of the flexible display 100”]  is grooves.
In regard to claim 14 Kwon teaches wherein the data signal lines include at least  [see  paragraphs 0116-0120 see for example “(Ti/Al/Ti)” “(Mo/Al/Mo)” “(Ti/Co/Ti)” etc] a first metal layer, a second metal layer and a third metal layer; and the stress buffer region includes [see for example .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon .
In regard to claim 3 Kwon teaches wherein the bending region includes [see Fig. 9B see that there are two end sections with a middle section in between] a first bending segment [i.e. end section adjacent the active], a second bending segment [i.e. the mid section], and a third bending segment  [i.e. end section away from the active], the first bending segment  [i.e. end section adjacent the active] is adjacent to the display region, the third bending segment  [i.e. end section away from the active] is away from the  display region, the second bending segment [i.e. the mid section] is located between the first bending segment and the third bending segment; and 

However see Fig. 9B see paragraph 0133, 0142, 0095 “the distribution of the bending stress depends on the vector (i.e., split angle) of the sub-traces in reference to the bending direction. Accordingly, the sub-trace having a larger split angle away from the bending direction (i.e., tangent vector of the curvature) will be subjected to less bending stress” “In an exemplary trace design of FIG. 9B, the distance between the joints X of a trace in the end sections is at a first distance (e.g., 27 um), but the distance becomes progressively shorter toward the mid-section of the trace” “Instead of being entirely removed from the bend portion, some elements may be provided with a bend pattern along the bend lines and/or the parts within the bend allowance section to reduce the bend stress” “distance between the joints X may be progressively shortened down for the parts of the wire trace towards the area of the flexible display 100 subjected to higher bending stress (e.g., area having smaller bend radius, area having larger bend angle)”. 
Thus it would be obvious to modify Kwon to include that a distribution density of the grooves increases toward the mid section similar to the traces in Fig. 9B i.e.  to include that a distribution density of the grooves varies over the first bending segment, the second bending segment, and the third bending segment.
The motivation is ease of design so that the recessed portions correspond to variation in the traces shown in Fig. 9B.
In regard to claim 4 Kwon teaches wherein a radius of curvature of the  second bending segment is not greater [see Fig. 3B, Fig. 9B the total angle is 90 and the bend is a quarter circle see “radius”, for a circle the radius is constant] than a radius of curvature of the first bending segment, and the radius of curvature of the second bending segment is not greater than a radius of curvature of the third bending segment.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Tsuyoshi (KR 20100102106 A).
In regard to claim 8 Kwon does not specifically teach wherein a depth of the grooves gradually increases along a direction from the first bending segment to the second bending segment;  and the depth of the grooves gradually decreases along a direction from the second bending segment to the third bending segment. 
See Tsuyoshi Fig. 1 see the deeper grooved in the middle section “ bending of the mounting wafer susceptor is improved by deeper groove”.
Thus it would be obvious to modify Kwon to include wherein a depth of the grooves gradually increases along a direction from the first bending segment to the second bending segment;  and the depth of the grooves gradually decreases along a direction from the second bending segment to the third bending segment. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make the central bending portion easier to bend because it has bent portion on both sides.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon .
In regard to claim 17 Kwon teaches a method for manufacturing a flexible display panel [see Fig. 1 see paragraph 0045 “flexible display 100”] including a display region [“flexible display 100 includes at least one active area (i.e., display area)”] and a non-display region [“One or more inactive areas may be provided at the periphery of the active area”] located at a periphery of the display region, the non-display region  including a bending region[see Fig. 1 see paragraph 0049 “Multiple parts of the flexible display 100 can be bent along the bend line BL”],  
wherein the method for manufacturing the flexible display panel comprises following steps of: 
providing a substrate [see Fig. 3A “base layer 106”]; 
forming a thin film transistor layer [see Fig. 3A, Fig. 4 “Each pixel in the active area may be associated with a pixel circuit, which includes at least one switching thin-film transistor (TFT) and at least one driving TFT”] and an organic [see Figs. 4, 10A, 10B, 11A, 11B  see paragraph 0122, 0168 “Several organic and inorganic layers may be formed in between the base layer 106 and the OLED element layer 102. In this particular example, alternating stacks of SiN.sub.x and SiO.sub.2 layers can be disposed on the base layer 106 to serve as the buffer layer 126” “various insulation layers, such as the a buffer layer 126, the passivation layer 128, a gate insulation layer (GI layer) and an interlayer dielectric layer (ILD layer) may be formed at the lower and/or upper side of the conductive line trace 120. These insulation layers may be formed of organic and/or inorganic materials or include a sub-layer formed of inorganic materials”] filling layer on the substrate; and 
forming at least one data signal line [see paragraph 0113 “Several conductive lines are included in the flexible display 100 for electrical interconnections between various components therein. The circuits fabricated in the active area and inactive area may transmit various signals via one or more conductive lines to provide a number of functionalities in the flexible display 100. As briefly discussed, some conductive lines may be used to provide interconnections between the circuits and/or other components in the central portion and the bend portion of the flexible display 100” “Conductive lines can also provide interconnections between the pixels of the active area in the central portion and the pixels of the secondary active area in the bend portion of the flexible display 100”], 
wherein the at least one data signal line [“Some components in the central portion and the bend portion can be electrically connected via one or more conductive line trace 120 laid across the bend allowance section of the flexible display 100”] includes at least one metal layer [see metals such as Ti, Al etc see paragraphs 0116-0120] , the at least one data signal line includes at least [see Fig. 9A, 9B see paragraph 0051, 0133 “bend portion includes a bend allowance section, which can be actively curved in a certain bend radius” “bending stress”] one stress buffer region, and a stress relieving member [see Fig. 10A, 10B see paragraph 0158 “a recessed area and a protruded area are provided in the bend portion of the flexible display 100”]  is disposed within the stress buffer region.
Kwon does not state that the data signal line is on the thin film transistor layer and the organic filling layer.

Thus it would be obvious to modify Kwon to include that the data signal line is on the thin film transistor layer and the organic filling layer.
The motivation is to provide connectivity to the source/drain electrodes of the TFTs as well as the gate lines/data lines from inactive area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818